Citation Nr: 0515856	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-16 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
for service-connected lumbar syndrome, status post anterior 
lumbar interbody fusion and diskectomy at L4-5, claimed as 
chronic low back pain and currently evaluated as twenty (20) 
percent disabling.

2.  Entitlement to an increased (initial compensable) 
disability evaluation for service-connected plantar fasciitis 
of the left foot.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1999 to July 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in part, granted service connection for 
lumbar syndrome, with a 10 percent rating effective July 30, 
2002, and plantar fasciitis of the left foot, with a 
noncompensable rating effective July 30, 2002.  After the 
veteran expressed disagreement with the November 2002 rating 
decision only as to these two issues, the Jackson, 
Mississippi, RO determined in May 2003 that an increased 
rating (to 20 percent), effective July 30, 2002, is in order 
for lumbar syndrome, but that no rating adjustment is 
warranted for plantar fasciitis.  The veteran then perfected 
an appeal to the Board as to these two issues.  Where, as 
here, a claimant has expressed disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993). 

In VA Form 9, the veteran requested to be heard by a Veterans 
Law Judge of the Board, sitting at the RO.  Accordingly, a 
"Travel Board" hearing was scheduled to be held in April 
2005.  The record indicates that the veteran was provided 
adequate advance notice of the hearing, but failed to appear 
to testify.  There is no evidence of communication from 
either him or his accredited representative as to why he did 
not, or could not, appear, or as to a request for 
postponement of the hearing.            


FINDINGS OF FACT

1.  Service-connected lumbar syndrome is manifested by some 
limited range of motion in the lumbar spine, with pain on 
motion, with forward flexion between 30 and 65 degrees, 
extension between 15 to 20 degrees, and lateral flexion 
between 15 to 25 degrees, without muscle spasm.  

2.  The record does not disclose ankylosed, fixed, arthritic, 
or fractured lumbar spine; or severe limitation of motion of 
the lumbar spine; or a diagnosis of intervertebral disc 
syndrome; or neurological deficit or incapacitating episodes 
due to lumbar syndrome.   

3.  Plantar fasciitis of the left foot is manifested by no 
more than mild symptoms relieved by orthotics.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for lumbar syndrome, status post anterior lumbar 
interbody fusion and diskectomy at L4-5, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 
(effective before September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (effective as of September 26, 
2003).

2.  The criteria for an initial compensable disability 
evaluation for plantar fasciitis of the left foot are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5276 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations - Disability Evaluation 
Generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  In general, 
in determining the current level of impairment, a disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Musculoskeletal disability is primarily the inability to 
perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40 (2004).  Evaluation of joint disabilities rated 
on limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

II.  Evidence and Analysis

The veteran served on active duty from August 1999 to July 
2002.  Within days after discharge, he filed claims of 
entitlement to service connection for various disabilities, 
including chronic low back pain and plantar fasciitis.  
Service connection was granted for lumbar syndrome, status 
post anterior lumbar inter body fusion and diskectomy at L4-5 
and left foot plantar fasciitis in a November 2002 rating 
decision, with the assignment of an initial 10 percent rating 
for the lumbar syndrome and a noncompensable rating for 
plantar fasciitis, effective July 30, 2002, the day after 
discharge from active service.  This decision considered, in 
particular, the veteran's service medical records and 
September 2002 VA compensation and pension examination (C&P) 
results.  A May 2003 rating decision increased the rating for 
lumbar syndrome to 20 percent effective July 30, 2002; the 
prior decision as to a noncompensable rating for left foot 
plantar fasciitis was confirmed.  In December 2003, the 
veteran underwent another C&P examination.  The RO 
determined, by the issuance of a February 2004 Supplemental 
Statement of the Case, that increased evaluation is not 
warranted for either disability.  On appeal, the veteran 
maintains that the rating percentages assigned are not 
commensurate to the extent of his service-connected 
disability.  

Generally speaking, evaluation of the extent of a service-
connected disability requires consideration of the whole 
recorded history.  See generally 38 C.F.R. 
§§ 4.1, 4.2 (2004).  And, in cases where, as here, an award 
of service connection for a disability has been granted and 
the assignment of an initial evaluation is at issue, separate 
evaluations ("staged ratings") can be assigned for separate 
periods of time if the evidence so warrants.  Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  As such, the Board 
analysis of this claim considers the extent of disability 
throughout the period beginning in late 2002, when the 
original service connection claim was received, to the 
present, and could include different, staged ratings 
depending on the extent of disability of the service-
connected disabilities as demonstrated by the evidence of 
record.

As explained in detail below, the Board concludes that 
schedular ratings higher than the 20 percent (lumbar 
syndrome) and zero percent (left foot plantar fasciitis) now 
in effect are not warranted based upon the evidence of 
record.  

Lumbar Syndrome

The current 20 percent rating is based upon schedular 
criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) 
(lumbosacral strain).  While this claim was pending, the 
criteria for evaluating spinal disability were amended, 
effective on September 23, 2002, and on September 26, 2003.  
See 67 Fed. Reg. 54,345-54,349 (2002) and 68 Fed. Reg. 
51,454-51,458 (2003), respectively.  The amendment effective 
on September 23, 2002 did not specifically address changes to 
Diagnostic Code 5295.  Rather, it concerned revisions to old 
Diagnostic Code 5293 for intervertebral disc syndrome.  The 
current version of the revised criteria is found in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004), and they evaluate 
various different types of spine disabilities.  New 
Diagnostic Code 5237 is specific to lumbosacral strain.  

According to precedent opinion of the VA General Counsel, 
where a law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had prior to the revision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised criteria 
are more favorable to the claimant, the implementation of 
such criteria cannot be any earlier than the effective date 
of revision, as a matter of law.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  If the pre-amended criteria are more favorable 
to the veteran, then VA can apply them, but only through the 
period up to the effective date of the revision.  

In light of the foregoing amendments to applicable criteria, 
the Board evaluates the lumbar syndrome claim as follows, in 
accordance with dates of effectiveness of pertinent rating 
criteria, before and as of September 26, 2003.

A.  Increased Rating Based on Criteria in Effect before 
September 26, 2003

Under old Diagnostic Code 5295 (2003), a 10 percent rating 
was assigned for lumbosacral strain with characteristic pain 
on motion.  A 20 percent rating was assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was assigned for severe lumbosacral strain 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 40 percent rating was the highest schedular 
evaluation permissible under Diagnostic Code 5295.  


Other old spine disability criteria should be acknowledged 
here.  Prior to September 2002, Diagnostic Code 5293 provided 
compensable ratings ranging from 10 to a maximum 60 percent 
depending on the severity of intervertebral disc syndrome, 
with a 60 percent evaluation for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain on motion and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  From September 2002, 
Diagnostic Code 5293 provided 10 to 60 percent ratings for 
intervertebral disc syndrome with incapacitating episodes 
depending on the duration of such episodes.  See 38 C.F.R. 
§ 4.71a (2003) and 67 Fed. Reg. at 54,349 (2002).  An 
"incapacitating episode" contemplates acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest and treatment ordered by a physician.  See Note (1), 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The record 
does not disclose a specific diagnosis of intervertebral disc 
syndrome; therefore, this diagnostic code does not appear to 
be applicable to the current situation.  Nonetheless, even 
assuming the veteran has been so diagnosed, to warrant the 
next higher rating of 40 percent under Diagnostic Code 5293, 
there must be evidence of "severe" and "recurring" attacks 
with only intermittent relief.  As will be discussed in 
greater detail below, the totality of the evidence does not 
show that the veteran's lumbar spine disability is so 
significant as to rise to the level of "severe" with only 
intermittent relief.      

Also, under old Diagnostic Code 5289, ankylosis of the lumbar 
spine would have permitted a 40 or 50 percent rating 
depending on whether ankylosis was favorable or unfavorable.  
Under old Diagnostic Code 5286, complete bony fixation 
(ankylosis) of the spine allowed either a 60 or 100 percent 
rating, depending on severity and whether ankylosis is 
favorable or unfavorable.  Evidence of fracture of the 
vertebra permitted a 60 or 100 rating under old Diagnostic 
Code 5285 depending on severity.  It is observed that, given 
that these three Codes encompass rating percentages of 40 to 
100 (as opposed to, say, 10 or 20), they are intended to 
address significant, to truly debilitating, spinal 
disabilities.  These Codes are inapplicable to the instant 
claim, as the record, which includes X-ray results, does not 
disclose vertebral fracture or ankylosis.  

The Board has reviewed pertinent evidence of record 
pertaining to the lumbar back disability, including VA C&P 
examination findings in September 2002 and December 2003 and 
VA outpatient treatment records, and does not find therein, 
again, a diagnosis specifically of intervertebral disc 
syndrome; nor is there a doctor's statement, or other medical 
record, showing that the veteran had been incapacitated for a 
minimum of four weeks in a one-year period (required for the 
next higher rating of 40 percent under revised Diagnostic 
Code 5293) due to symptoms, including neurological deficits.   
Nor is there evidence that a doctor has rendered specific 
diagnoses of ankylosed or fractured vertebra.  

Finally, old Diagnostic Code 5292 provided for 10, 20, and 40 
percent ratings for slight, moderate, and severe limitation 
of motion of the lumbar spine, respectively.  As will be 
discussed more fully below, the veteran's range-of-motion 
testing results, as documented in the C&P examination 
reports, do not show severe limitation so as to warrant the 
highest permissible rating of 40 percent.   

Given the foregoing, the Board does not find a basis to 
assign a schedular rating higher than the current 20 percent 
under any of the above old rating criteria, before September 
26, 2003.

B.  Increased Rating Based on Criteria in Effect as of 
September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003), now codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004).  Under these criteria, a 10 percent rating 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or 
if the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
if there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spine contour; or 
if there is vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is assigned 
for unfavorable ankylosis of the entire spine.  
("Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar or cervical 
or entire spine is fixed in flexion or extension."  See id., 
Note (5).)  These criteria are to be applied irrespective of 
whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine."  
68 Fed. Reg. at 51,455 (Supplementary Information).  (It also 
is noted that the thoracolumbar spine includes the mid-spine 
area down to lower spine just below the belt line, and thus, 
these criteria are appropriate for consideration in the 
instant case, which involves lumbar disability - see 
illustrations in Plate V, 38 C.F.R. § 4.71a (2004).)   

Notes to the new spine disability rating criteria specify 
that any associated objective neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately from orthopedic manifestations, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a 
(2004), Note (1).  The Notes also specify that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Note (2).  Provided, however, that, in exceptional 
cases, an examiner may state that because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Notes (2) and (4).

Current spine disability criteria in 38 C.F.R. § 4.71a (2004) 
(which include Diagnostic Code 5237 for lumbosacral strain) 
do not permit a rating higher than the current 20 percent 
schedular rating (that is, 30, 40, 50 or 100 percent) unless, 
essentially, there is evidence of considerable spinal 
disability due to significantly limited range of motion, 
unfavorable ankylosis, or fixation of the spine in flexion or 
extension.  Nothing in the record dated in late 2002, when 
service connection claim was filed, forward indicates that 
the veteran's lumbar spine has been described as ankylosed or 
fixed.  Nor does the evidence show manifestation of 
neurological abnormalities, such as impairment of bowel 
functions, to support a separate rating for neurological 
disability due to the service-connected disability.  The next 
higher rating of 40 percent rating may be assigned under new 
Diagnostic Code 5237 based upon limitation of motion forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

The Board acknowledges that the veteran's range-of-motion 
test results as documented in the September 2002 C&P report 
indicate 30 degrees for flexion; 20 degrees for extension; 
and 15 degrees for right and left lateral bending, with pain 
on motion.  As documented in the December 2003 C&P report, 
however, the veteran's range of motion of the lumbar spine 
included forward flexion from zero to 65 degrees, with pain 
beginning at 20 degrees; extension from zero to 15 degrees 
with pain throughout; left and right lateral flexion from 
zero to 25 degrees with pain throughout on left and pain 
beginning at 10 degrees on the right; left lateral rotation 
from zero to 20 degrees with pain beginning at 5 degrees; and 
right lateral rotation from zero to 25 degrees with pain 
beginning at 5 degrees.  Forward flexion of the thoracolumbar 
spine of 30 degrees or less would support the assignment of a 
40 percent rating under the current general rating formula.  
But forward flexion of 30 degrees was noted on only one 
occasion, and the more recent range of motion test results 
show significantly more flexion than 30 degrees.  Thus, while 
the veteran does have some limitation of motion, these range-
of-motion findings, plus evidence of pain on motion, in the 
Board's opinion, appropriately support a 20 percent rating 
now in effect, but do not support a 40 percent rating based 
upon limited range of motion.  Moreover, again, given the 
lack of evidence of markedly significant or severe spinal 
disability - ankylosed spine - even higher ratings of 50 or 
100 percent are not supported by the record.   

Further, given that the new criteria also address 
intervertebral disc syndrome (new Diagnostic Code 5243), the 
typical manifestations and symptomatology of which are 
incapacitating episodes, the Board has considered these 
criteria, notwithstanding the lack of documented diagnosis of 
this disorder, for the sake of thorough evaluation of the 
total disability picture.  The record does not disclose 
evidence that the veteran is or has been ordered to have 
prolonged bed rest or to be confined due to spinal 
symptomatology (to include neurological deficit).  It does 
not show that the veteran had been confined or ordered to bed 
rest by a doctor from late 2002 forward for even one week, 
which is the minimum duration required for even a 10 percent 
rating.  On the contrary, the post-service record does not 
disclose treatment specifically for this disability (see VA 
outpatient care records).   

The Board acknowledges that evaluation of musculoskeletal 
disability manifested by limitation of motion requires 
consideration of functional loss due to pain on movement of a 
joint, weakness, incoordination, or fatigability.  See 38 
C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2004) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by visible 
behavior of the veteran.  Johnston v. Brown, 10 Vet. App. 80, 
84 (1997).  Functional limitation (range-of-motion 
limitations due to pain) already was taken into consideration 
in assigning the current 20 percent rating, as the old rating 
criteria for Diagnostic Code 5295 explicitly considers muscle 
spasm and limitation or abnormality of motion.  

Finally, the Board has considered other potentially 
applicable provisions of 38 C.F.R. Part 4, whether or not 
raised by the veteran and/or his representative, consistent 
with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including those containing diagnostic criteria for arthritis 
in the lumbar spine.  After such a review, and a review of 
the entire record, the Board finds that the rating schedule 
does not provide a basis to assign higher, or separate (in 
the case of arthritis), evaluation.  It is specifically noted 
that the record does not show a diagnosis of degenerative, 
arthritic changes in the lumbar spine as confirmed by 
contemporaneous X-rays (that is, other than a diagnosis of a 
history of degenerative disc disease at L4-5 - see September 
2002 C&P report).  Moreover, the current rating is based on 
pain and limited motion; a separate rating for these same 
symptoms under Diagnostic Code 5003, for arthritis, would be 
prohibited under 38 C.F.R. § 4.14.  

In conclusion, as the preponderance of the evidence is 
against a higher rating, the Board does not apply the 
benefit-of-reasonable doubt rule.

Plantar Fasciitis

At the outset, it is noted that VA rating schedule does not 
provide a Diagnostic Code specific to plantar fasciitis.  In 
such a case, it is appropriate to evaluate the disability 
under closely analogous criteria.  See 38 C.F.R. § 4.20.  
Here, the appropriate criteria are found in Diagnostic Code 
5276, which evaluates pes planus, or flatfoot, particularly 
given that most Diagnostic Codes evaluating foot disorders do 
not apply to the veteran's situation, based on the evidence 
of record (e.g., Diagnostic Codes 5277 (bilateral weak foot); 
5278 (claw foot); 5279 (anterior metatarsalgia); 5280 (hallux 
valgus); 5281 (halux rigidus); 5282 (hammer toe); and 5283 
(malunion or nonunion of metatarsal bones).  

Diagnostic Code 5276 permits a noncompensable rating where 
symptoms are mild, and relieved by a built-up shoe or arch 
support.  A 10 percent rating is assigned where pes planus is 
moderate, with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achilles, or pain on 
manipulation and use of the feet, either bilateral or 
unilateral.  For severe pes planus, with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities, 20 and 30 percent ratings 
(unilateral and bilateral, respectively) are assigned.  For 
pronounced pes planus, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation, not improved by orthopedic shoes or appliances, 
30 and 50 percent ratings (unilateral and bilateral, 
respectively) are assigned.  

The physical findings and symptoms reported do not support a 
compensable rating for the plantar fasciitis.  The veteran's 
report of foot pain is acknowledged and foot pain on use is 
one criteria for a 10 percent rating; however, a 
noncompensable rating is assigned for mild symptoms relieved 
by built-up shoe or arch supports, and this is appears to be 
the case here.  The veteran's foot pain is relieved, although 
not completely, by orthotics.  The findings do not include 
accentuated pain on manipulation and use, swelling, or 
callosities to support a compensable rating.   

The Board also has considered whether 10, 20, or 30 percent 
rating is warranted based on a finding of moderate, 
moderately severe, or severe "foot injury" based on 
Diagnostic Code 5284.  It is relevant that service connection 
for plantar fasciitis did not stem from documented traumatic, 
physical injury to the left foot during service.  Rather, it 
was based largely upon evidence of assignment of an 
orthopedic device (shoe insert) in service.  As such, this 
Diagnostic Code does not appear to be a Code more closely 
analogous to the disability at issue than Diagnostic Code 
5276.  In any event, given that the veteran's foot disability 
appears to be best described as a mild one relieved by 
orthopedic shoe inserts, the Board does not find that a 10 
percent rating commensurate to a "moderate" "foot injury" 
is appropriate based upon Diagnostic Code 5284.    

Because the preponderance of the evidence is against the 
claim, the Board does not apply the benefit-of-reasonable 
doubt rule.

Extraschedular Evaluation

The Board has considered whether extraschedular evaluation is 
warranted due to severity of the low back disorder or plantar 
fasciitis.  Ordinarily, VA Rating Schedule will apply unless 
there are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to 38 C.F.R. 
§ 3.321(b)(1) (2004), an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the schedular criteria.  See Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell stands 
for the proposition that the Board may deny extraschedular 
ratings, provided that adequate reasons and bases are 
articulated.  See VAOPGCPREC 6-96, 61 Fed. Reg. 66, 749 
(1996) (Board may deny extraschedular ratings provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact a 
prior holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
wherein the Court found that when an extraschedular grant may 
be in order, that issue must be referred, pursuant to 38 
C.F.R. § 3.321, to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance."

The evidence does not suggest that this case presents so 
exceptional or unusual a disability picture such that a 
schedular is rating impractical.  There is no evidence that 
the disability presented by plantar fasciitis and/or lumbar 
syndrome is such that he requires or has required since late 
2002 any confinement or hospitalization, much less frequent 
confinement or hospitalization.  Indeed, the veteran's recent 
VA medical records do not even document treatment 
specifically for these problems.  Nor has the veteran himself 
specifically alleged that either of these disabilities 
produces marked interference with his employment.  The record 
indicates that the veteran has been gainfully employed as a 
respiratory therapist after discharge from active duty in 
July 2002; he reported that back pain "interferes with his 
work and sleep" (see September 2002 mental disorders C&P 
examination report), but the evidence does not support a 
determination that the extent of disability is such that it 
significantly hampers his ability to remain gainfully 
employed.   

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  In 
an August 2002 letter sent to the veteran before issuance of 
the rating decision from which this appeal arises, the RO 
notified the veteran that, if he provides information about 
prior VA and non-VA treatment received for the claimed 
disabilities, the RO would make reasonable efforts to obtain 
the records from the sources identified.  The letter also 
informed the veteran that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation.  The evidentiary 
development that followed this letter resulted in favorable 
results, as service connection was subsequently granted for 
several disabilities claimed, including those for which the 
veteran now seeks higher evaluations on appeal.  

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In this case, the veteran raised the 
question of a higher rating for these disabilities in his 
notice of disagreement.  Thus, this opinion holds that 
another section 5103(a) notice was not required.

Nonetheless, during the appeal period, the RO sent the 
veteran another VCAA letter in December 2003, reiterating the 
veteran's and VA's respective claim development 
responsibilities.  Also, as the issues as of December 2003 
were appropriate ratings for the disabilities (as opposed to 
service connection, which was the case when the RO issued the 
first VCAA letter), the RO asked the veteran to either 
provide evidence showing worsened back or foot problems, 
typically in the form of medical treatment or testing 
records.  Moreover, because substantial amount of development 
had already taken place by this time (service connection was 
in effect; post-service VA outpatient care records were 
obtained), the RO provided the veteran a status of the claim, 
including a description of the evidence and information 
obtained to date, and focused its inquiry on any additional, 
missing information or evidence (such as doctors' statements) 
for which the veteran wanted assistance in obtaining.  This 
letter also informed the veteran that he may submit his own 
(lay) statement.  

Thus, through these two letters, the veteran received ample 
advance notice that evidence documenting worsened service-
connected disability is key in his increased rating claim, 
what VA's duty-to-assist entails, what he himself is 
responsible for doing to substantiate the claim.  The record 
does not, however, include evidence of return communication 
from the veteran indicating he has received private medical 
care or that there are other as-yet-unidentified sources of 
relevant information.    

Moreover, the veteran was given notice of 38 C.F.R. § 3.159, 
which includes a provision that he may submit any pertinent 
evidence in his possession, twice - in the Statement of the 
Case (SOC) and February 2004 Supplemental SOC (SSOC).  Under 
the circumstances, the Board is satisfied that the veteran 
has been adequately informed of the "fourth element."  The 
veteran did not respond after issuance of the SSOC to 
indicate that there are missing, pertinent records that he 
wants the RO or VA to consider.     

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's service and post-service (VA) medical 
records, and associated them with the claims folder.  He also 
was given two appropriate C&P medical examinations, which 
included X-ray testing and a review of the veteran's 
documented medical history.  Again, the veteran did not 
respond to VA's inquiry about additional, relevant evidence 
for which he desires VA assistance in obtaining, nor did he 
provide such evidence himself.    
 

ORDER

An increased initial disability evaluation for service-
connected lumbar syndrome, status post anterior lumbar 
interbody fusion and diskectomy at L4-5, is denied.

An increased (initial compensable) disability evaluation for 
service-connected plantar fasciitis, left foot, is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


